DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group I (fastening device) in the reply filed on May 10, 2022.

Drawings/Specification
The new drawings entered are ok to enter. New Figs. 15-16 come from the provisional application 62/740,059, pages 38 and 40. However, the current specification is objected to because Figs. 15 and 16 are not included in the written description. Appropriate correct is required.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 is depending on canceled claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is confusing because it is not clear what axis lines are being compared. It appears that edges of the Applicant’s fenestrae are rounded edges so they reside in many directions. Also, “parallel with rotation of the screw” does not physically make sense. It might mean the rotational axis of the screw, but this is all unclear based on how the claim is worded. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demakas et al. (US 2007/0161985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demakas et al. (US 2007/0161985), in view of Stalcup et al. (US 2010/0042215; “Stalcup”), in further view of Jackson (US 2006/0111715), in further view of Suzanne (US 2015/0250513).
Claim 1, Demakas discloses a fastening device (Figs. 5 and 6; paragraph [0039]) for bone reconstruction (abstract) comprising: a head portion (204); a centrally located rod (202) having a length (Fig. 6), a first end (upper end) and a second end (lower tip end), the rod extending from the head portion at the first end of the rod (Fig. 6); a plurality of threads (threads seen on shank 202) extending around the centrally located rod (Fig. 6), the plurality of threads having protruding portions (peaks of the threads) extending away from the rod (Fig. 6); and a plurality of angled fenestrae (212) residing within one or more of the plurality of threads to provide an angled fenestrated fastener for bone reconstruction (Fig. 6; note that they lie within the threaded region, the claim is not distinct if the openings need to be in the actual thread itself).
However, Demakas does not disclose fenestrae that reside only within the protruding portion of the threads.
Stalcup teaches pores being only within the protruding portion of the thread (Figs. 26; paragraph [0157]). Pores could be considered slightly different than fenestrated openings. Jackson teaches protruding portions of the threads being porous or perforated (Fig. 52; paragraph [0143]). Perforations are more similar to what the definition of fenestra is. Suzanne also teaches the protruding portions of the threads having channels (Figs. 1, 4 and 5; paragraph [0096[) and channels are also the same as a fenestrated thread.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastening device of Demakas wherein only the protruding portion of the thread has fenestrae as taught by Stalcup in view of Jackson and Suzanne, in order to allow ingrowth (in Stalcup, Jackson, and Suzanne this is the purpose for the openings).
Claim 2, Demakas in view of Stalcup, Jackson, and Suzanne disclose the device of claim 1, Demakas also discloses wherein the angled fenestrated fastener comprises an angled fenestrated screw (Fig. 6; abstract).
Claim 4, Demakas in view of Stalcup, Jackson, and Suzanne disclose the device of claim 1, the combination results in wherein the plurality of angled fenestrae each reside at an angle with respect to a surface of the thread capable of providing cutting edges of the threads (Demakas - Fig. 6; the edges of angled openings 212 are capable of cutting tissue that comes into contact therewith).
Claim 5, Demakas in view of Stalcup, Jackson, and Suzanne disclose the device of claim 1, Demakas also discloses wherein the plurality of angled fenestrae comprise a plurality of angled fully fenestrated openings (Fig. 6; 212).
Claim 8, Demakas in view of Stalcup, Jackson, and Suzanne disclose the device of claim 1, Demakas discloses further including one or more angled fenestrae (Fig. 6; 212; paragraph [0042]) residing only within the centrally located rod (Fig. 6).
Claim 9, Demakas in view of Stalcup, Jackson, and Suzanne disclose the device of claim 1, Demakas also discloses wherein the plurality of angled fenestrae extend only through the thread, each having first and second sharp edges (Fig. 6; note how the angled edges create sharper edges that can cut) at opposite ends of the angled fenestrae for cutting bone material and scooping the cut bone material into the angled fenestrae (while Demakas does not mention this function in the written specification, the screw is made of metal and the edges will certainly be able to cut through at least soft boney material if it comes into contact with the edges created by the angled fenestrae).
Claim 10, Demakas in view of Stalcup, Jackson, and Suzanne disclose the device of claim 1, Demakas also discloses wherein the plurality of angled fenestrae are coated with a bone growth material (paragraph [0046]; at least the outer edge of the opening will be coated).
Claim 11, Demakas in view of Stalcup, Jackson, and Suzanne disclose the device of claim 1, the combination discloses wherein the angled fenestrated fastener comprises an angled fenestrated screw having the plurality of angled fenestrae residing only within the protruding portions of the plurality of threads (same reasons mentioned for claim 1).
Claim 13, Demakas in view of Stalcup, Jackson, and Suzanne disclose the device of claim 11, Demakas also discloses further including one or more angled fenestrae residing within the centrally located rod (Figs. 5 and 6; paragraphs [0039] and [0042]).
Claim 14, Demakas in view of Stalcup, Jackson, and Suzanne disclose the device of claim 11, Demakas also discloses wherein the plurality of angled fenestrae each have one or more sharp edges (Fig. 6; note how the angled edge creates a sharper edge that can cut) for cutting bone material and scooping the cut bone material into the angled fenestrae (while Demakas does not mention this function in the written specification, the screw is made of metal and the edge will certainly be able to cut through at least soft boney material if it comes into contact with the edges created by the angled fenestrae).

Claim(s) s 1-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Demakas et al. (US 2007/0161985’ “Demakas’), in further view of Stalcup et al. (US 2010/0042215; “Stalcup”), in further view of Jackson (US 2006/0111715), in further view of Suzanne (US 2015/0250513).
Claim 1, Applicant’s admitted prior art discloses a fastening device for bone reconstruction comprising: a head portion; a centrally located rod having a length, a first end and a second end, the rod extending from the head portion at the first end of the rod; a plurality of threads extending around the centrally located rod; and a plurality of fenestrae residing within one or more of the plurality of threads to provide a fenestrated fastener for bone reconstruction (Figs. 1-3B; paragraphs [0032]-[0037]).
However, the admitted prior art does not include angled fenestrae or the rod being tapered.
Demakas teaches angled fenestrae (Fig. 6; 212) and the rod being tapered to provide an angled fenestrated fastener (Fig. 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the angled fenestrae and the angled fenestrated fastener, as taught by Demakas, to the admitted prior art, in order to enhance union of the screw and the bone (abstract).
Also, the prior art and Demakas does not disclose fenestrae that reside only within the protruding portion of the threads.
Stalcup teaches pores being only within the protruding portion of the thread (Figs. 26; paragraph [0157]). Pores could be considered slightly different than fenestrated openings. Jackson teaches protruding portions of the threads being porous or perforated (Fig. 52; paragraph [0143]). Perforations are more similar to what the definition of fenestra is. Suzanne also teaches the protruding portions of the threads having channels (Figs. 1, 4 and 5; paragraph [0096[) and channels are also the same as a fenestrated thread.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastening device of Demakas wherein only the protruding portion of the thread has fenestrae as taught by Stalcup in view of Jackson and Suzanne, in order to allow ingrowth (in Stalcup, Jackson, and Suzanne this is the purpose for the openings).
Claim 2, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the fenestrated fastener comprises a fenestrated screw (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 3, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the fenestrated fastener comprises a fenestrated bolt (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 4, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the plurality of fenestrae reside within a plurality of the threads (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 5, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the plurality of fenestrae comprise a plurality of fully fenestrated openings (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 6, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the plurality of fenestrae comprise a plurality of partially fenestrated openings (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 7, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the plurality of fenestrae comprise a mixture of both a plurality of fully fenestrated openings and a plurality of partially fenestrated openings (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 8, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1, Applicant’s admitted prior art discloses further including one or more fenestrae residing within the centrally located rod (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 9, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1, Demakas discloses wherein the plurality of angled fenestrae extend only through the thread, each having first and second sharp edges (Fig. 6; note how the angled edges create sharper edges that can cut) at opposite ends of the angled fenestrae for cutting bone material and scooping the cut bone material into the angled fenestrae (while Demakas does not mention this function in the written specification, the screw is made of metal and the edges will certainly be able to cut through at least soft boney material if it comes into contact with the edges created by the angled fenestrae).
Claim 10, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1, Demakas discloses wherein the plurality of angled fenestrae are coated with a bone growth material (paragraph [0046]; at least the outer edge of the opening will be coated).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the bone growth material, as taught by Demakas, to the admitted prior art device, in order to in order to enhance union of the screw and the bone (paragraph [0046]).
Claim 11, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1, the combination discloses wherein the fenestrated fastener comprises a screw having the plurality of fenestrae residing only within the protruding portions of plurality of threads (same reasons mentioned for claim 1).
Claim 13, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 11, Applicant’s admitted prior art discloses further including one or more fenestrae residing within the centrally located rod (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 14, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 11, Demakas discloses wherein the plurality of angled fenestrae each have one or more sharp edges (Fig. 6; note how the angled edge creates a sharper edge that can cut) for cutting bone material and scooping the cut bone material into the angled fenestrae (while Demakas does not mention this function in the written specification, the screw is made of metal and the edge will certainly be able to cut through at least soft boney material if it comes into contact with the edges created by the angled fenestrae).
Claim 15, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1, the combination discloses wherein the fenestrated fastener comprises a bolt having the plurality of fenestrae residing only within the protruding portions of  the threads of the bolt (Applicant’s admitted art - Figs. 1-3B; paragraphs [0032]-[0037] teaches the bolt, while Stalcup, Jackson and Suzanne teach openings extending only within the thread peaks).
Claim 16, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 15, Applicant’s admitted prior art discloses further including one or more fenestrae residing only within the centrally located rod (Fig. 2B; paragraphs [0032]-[0037]).
Claim 17, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1, Demakas discloses wherein the plurality of angled fenestrae each have one or more sharp edges (Fig. 6; note how the angled edge creates a sharper edge that can cut) for cutting bone material and scooping the cut bone material into the angled fenestrae (while Demakas does not mention this function in the written specification, the screw is made of metal and the edge will certainly be able to cut through at least soft boney material if it comes into contact with the edges created by the angled fenestrae).

Claim(s) 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demakas et al. (US 2007/0161985; “Demakas’), in view of Stalcup et al. (US 2010/0042215; “Stalcup”), in further view of Jackson (US 2006/0111715), in further view of Suzanne (US 2015/0250513), in further view of Lavigne et al. (US 2016/0100870; ”Lavigne”).
Claim 4, Demakas in view of Stalcup, Jackson, and Suzanne disclose the device of claim 1.
However, they do not use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of Demakas in view of Stalcup, Jackson, and Suzanne, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).
Claim 9, Demakas in view of Stalcup, Jackson, and Suzanne disclose the device of claim 1.
However, they do not use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of Demakas in view of Stalcup, Jackson, and Suzanne, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).
Claim 14, Demakas in view of Stalcup, Jackson, and Suzanne disclose the device of claim 11.
However, they do no use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of Demakas in view of Stalcup, Jackson, and Suzanne, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).

Claim(s) 4, 9, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art, in view of Demakas et al. (US 2007/0161985; “Demakas’), in further view of Stalcup et al. (US 2010/0042215; “Stalcup”), in further view of Jackson (US 2006/0111715), in further view of Suzanne (US 2015/0250513) in further view of Lavigne et al. (US 2016/0100870; ”Lavigne”).
Claim 4, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1.
However, they do not use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of the admitted prior art, Demakas, Stalcup, Jackson, and Suzanne, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).
Claim 9, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 1.
However, they do not use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of the admitted prior art, Demakas, Stalcup, Jackson, and Suzanne, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).
Claim 14, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 11.
However, they do not use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of the admitted prior art, Demakas, Stalcup, Jackson, and Suzanne, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).
Claim 17, Applicant’s admitted prior art in view of Demakas, Stalcup, Jackson, and Suzanne discloses the device of claim 15.
However, they do not use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of the admitted prior art, Demakas, Stalcup, Jackson, and Suzanne, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20060111715), in view of Suzanne (US 2015/0250513).
Claim 21, Jackson discloses a fastening device (Fig. 52) for bone reconstruction (abstract) comprising: a head portion (portion that 430 generally points towards); a centrally located rod (450) extending from the head portion (Fig. 52); threads (440) extending around the centrally located rod (Fig. 52), the threads having angled protruding portions (peaks of the threads) extending away from the rod (Fig. 52); and a first set of fenestrae (paragraph [0143]; perforation mostly resembles the definition of fenestrae) residing entirely within the angled protruding portions of the threads (Fig. 52; note how the perforation dots are shown on the threads and the rod individually and randomly located), 
However, Jackson does not disclose the first set of angled fenestrae reside at axial angles with respect to a surface of the protruding portions capable of providing sharp angled edges that cut bone material and scoop the cut bone material into the angled fenestrae.
Suzanne teaches a first set of angled fenestrae (Fig. 4; 8; note there are channels located on the upper and the lower angled surface of the thread) located only on the thread (Fig. 4) residing at axial angles with respect to a surface of the protruding portions capable of providing sharp angled edges that cut bone material and scoop the cut bone material into the angled fenestrae (Fig. 4; softer bone tissue that runs across the openings will inherently cut away and go within the channels).
Claim 22, Jackson in view of Suzanne disclose the device of claim 21, Jackson discloses wherein adjacent threads are separated from each other by portions of the rod (Fig. 52).
Claim 23, Jackson in view of Suzanne disclose the device of claim 22, Jackson discloses further including a second set of fenestrae residing within the centrally located rod between adjacent threads (Fig. 52).
Claim 24, Jackson in view of Suzanne disclose the device of claim 21, Suzanne teaches wherein the sharp angled edges of the first set of angled fenestrae reside in a direction that is parallel with rotation of the screw for cutting and scooping said bone material (Fig. 4 the holes of Suzanne seem to be cut in the thread in a very similar manner as what is shown in Applicant’s Fig. 4B).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20060111715), in view of Suzanne (US 2015/0250513), in further view of Lavigne et al. (US 2016/0100870; “Lavigne”).
Claim 24, Jackson in view of Suzanne disclose the device of claim 21, as noted above.
While Suzanne seems to teach a very similar opening in the threads of the fastener (Fig. 4) as the Applicant’s fenestrae, Suzanne does not directly state in the written specification that the channels are for cutting and scooping bone material. Based on how the channels are shaped, it looks like they are cut perpendicular to the thread axis and don’t really have the side edge that will be perfect for cutting as the screw rotates in the bone.
Lavigne teaches openings that have sharp angled edges that are designed for cutting and scooping bone material as the screw is rotated into the bone material (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of Jackson and Suzanne, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775